DISSENTING OPINION BY
Judge PELLEGRINI.
I respectfully dissent from the majority’s determination that the Release and Settlement Agreement entered into by the Black Estate and State Farm Mutual Automobile Insurance Company (State Farm) did not constitute a release of all parties involved in the litigation, including the Commonwealth of Pennsylvania, Department of Transportation (PennDot), because the language in that agreement was clear and unambiguous.
On May 15, 1999, Eric L. Black was killed while riding in a car driven by John R. Myers, who also died, when Myers’ car collided with a car driven by Todd L. Jamison at the intersection of State Routes 0233 and 0030. The Black Estate filed with the Court of Common Pleas of the 39th Judicial District of Pennsylvania, Franklin County Branch (trial court) wrongful death and survival actions against Todd L. Jamison and the Estate of John R. Myers. The Black Estate also filed wrongful death and survival actions against PennDot alleging, inter alia, that PennDot owned, designed, constructed and maintained State Routes 0023 and 0030, and it was negligent, careless and reckless in its ownership, custody, control and *323maintenance of those state routes by failing to erect adequate signs and safety measures at the intersection. PennDot filed an answer denying the allegations and alleging under new matter that the claims were barred by the statute of limitations, assumption of the risk and the doctrine of release. PennDot also filed cross claims against Todd L. Jamison and the Estate of John R. Myers.
On March 22, 2002, the Black Estate executed a “Release and Settlement Agreement” (Release) in its case against State Farm which was filed in the Court of Common Pleas of Adams County at No. 00-31-02.1 The entire document read as follows:

RELEASE AND SETTLEMENT AGREEMENT

The undersigned, ELLEN L. BLACK, INDIVIDUALLY AND AS THE DULY QUALIFIED Administrator and Executrix of the Estate of Eric L. Black, and RANDY L. BLACK (hereinafter referred to collectively as “Releasors”), declare that, for and in consideration of SIXTY THOUSAND and NO/100 DOLLARS ($60,000.00), the receipt of which is hereby acknowledged, for themselves, their heirs, administrators, successors and assigns, and for the Estate of Eric L. Black, its heirs, administrators, successors and assigns do forever release, acquit and discharge STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, their predecessors, heirs, successors and assigns, their officers, directors, owners, employees and agents, and all other persons, firms corporations, associations, partnerships, affiliates, subsidiaries and entities whatsoever (hereinafter collectively referred to as “Releasees”), of and from any and all actions, causes of actions, claims, demands, damages, costs, loss of services or uses, expenses and compensation of whatever kind or nature on account of or in any way growing out of any and all personal injury, death and/or property damage and consequences thereof, and for any damages which may develop at some time in the future, and for any and all unforeseen developments arising from known or unknown injuries or property damage, including claims resulting or to result from an accident which occurred on or about May IS, 1999, at the intersection of State Route 0233 (Rocky Mountain Road North) and State Route 0030 (Lincoln Way East) in Greene Township, Franklin County, Pennsylvania.
It is expressly understood and agreed that this Release and Settlement Agreement is intended to apply to and does apply to not only all known injuries, losses and damages, but further operates to release, acquit and forever discharge any and all claims or actions for any further injuries, losses and damages which arise from or may be related to the occurrence set forth in the lawsuit noted hereinabove, even if said injuries, losses, and damages are unknown at the time and develop in the future.
It is understood and agreed that this settlement is being offered as the available underinsured coverage under a policy of issued by Releasee, State Farm to Releasor, Randy L. Black and that said Releasees deny liability and intend merely to finalize and avoid litigation and buy their peace.
*324It is further understood and agreed that this is the complete Release and Settlement Agreement, and that there are no written or oral understandings, or agreements, directly or indirectly connected with this Release and Settlement that are not incorporated herein. It is expressly understood and agreed that this Agreement and Release shall be binding upon and inure to the benefit of the successors, assigns, heirs, executors, administrators, and legal representatives of both Randy L. Black and Ellen L. Black, individually, and as the Administrator and Executrix of the Estate of Eric L. Black.
RANDY L. BLACK AND ELLEN L. BLACK, INDIVIDUALLY, AS THE ADMINISTRATOR AND EXECUTRIX OF THE ESTATE OF ERIC L. BLACK, HEREBY DECLARES THAT THE TERMS OF THIS RELEASE AND SETTLEMENT AGREEMENT HAVE BEEN COMPLETELY READ; THAT THEY HAVE HAD THE OPPORTUNITY TO DISCUSS THE TERMS OF THIS SETTLEMENT WITH LEGAL COUNSEL OF THEIR CHOICE; AND THAT SAID TERMS ARE FULLY UNDERSTOOD AND VOLUNTARILY ACCEPTED FOR THE PURPOSE OF MAKING A FULL AND FINAL COMPROMISE OF ANY AND ALL CLAIMS ON ACCOUNT OF THE DAMAGES AND LOSSES MENTIONED ABOVE AND FURTHER FOR THE EXPRESS PURPOSE OF PRECLUDING FOREVER AND FURTHER OR ADDITIONAL SUITS BY THEMSELVES OR THE ESTATE OF ERIC L. BLACK ARISING OUT OF THE AFORESAID CLAIMS. (Bold in original; emphasis in italics added.)
The Release was signed by Ellen Black and Randy L. Black.
PennDot filed a motion for summary judgment based on the language of the Release arguing that it was a general release and that the Black Estate was precluded from pursing any action against it as a matter of law. The Black Estate filed an answer and new matter requesting sanctions. The Black Estate attached affidavits from the State Farm claims adjuster in an effort to prove that the Release only applied to the policy with State Farm and did not release any other parties. By order dated March 16, 2004, the trial court denied PennDot’s motion for summary judgment and the Black Estate’s motion for sanctions. The trial court stated that it reviewed the language in the Release and found the language in the first and third paragraphs ambiguous. Necessarily then, it reviewed the other documents provided by the Black Estate, including the Affidavit from the State Farm claims adjuster which indicated that the parties only meant to release State Farm from any further liability. The trial court further pointed out that there were two separate actions pending at the same time, one with State Farm as a defendant, the other with PennDot as a defendant. The trial court did not believe that the Release was meant to release PennDot because the action against it was for $464,000, of which $250,000 was PennDot’s obligation, and surely the Black Estate did not intend to release PennDot for $60,000. This appeal by PennDot followed.
The majority affirms the trial court essentially on the basis that the third paragraph of the Release created an ambiguity. I dissent because I disagree that any ambiguity was created by the Release, and it was unnecessary for the trial court to look outside of that document for further understanding.
In order to understand the Release at issue, it is necessary to know there is a difference between a “general” release and *325a “joint tortfeasor” release. The former is a release that has the effect of discharging any and all liability of all of the parties who could have contributed to the injury. See Oviatt v. Automated Entrance System Company, 400 Pa.Super. 493, 588 A.2d 1223 (1990). The latter is an agreement that releases specifically named parties in the document from any further liability when there has been more than one party involved in the litigation.
In reviewing the Release, it is apparent that the Black Estate signed a “general” release because it was signing away its rights to any future claims against any other parties who may have had any involvement with the accident and litigation, and it did not specifically name State Farm as the only party released from liability. Paragraph one clearly sets this document up as a “general” Release stating:
[The Black Estate] do forever release, acquit and discharge STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, their predecessors, heirs, successors and assigns, their officers, directors, owners, employees and agents, and all other persons, firms corporations, associations, partnerships, affiliates, subsidiaries and entities whatsoever (hereinafter collectively referred to as “Releasees”), of and from any all actions, causes of actions, claims, demands, damages, costs, loss of services or use, expenses and compensation of whatever kind or nature on account of or in any way growing out of any and all personal injury, death and/or property damage and consequences thereof, and for any damages which may develop at some time in the future, and for any and all unforeseen developments arising from known or unknomi injuries or property damage, including claims resulting or to result from an accident which occurred on or about May 15, 1999, at the intersection of State Route 0233 (Rocky Mountain Road NoHh) and State Route 0030 (Lincoln Way East) in Greene Toumship, Franklin County, Pennsylvania.
The second paragraph of the Release again reiterates that its intent is to release and forever discharge any claims for future losses or damages that might arise from or be related to the lawsuit and are currently unknown. The third paragraph which the trial court found so vague in light of the rest of the entire Release merely states that State Farm is being released from liability. The remainder of the Release, however, clearly states that the Black Estate understands that it is voluntarily accepting the $60,000 offered as a “full and final compromise of any and all claims ” for the “express pmpose of precluding forever and further or additional suits by themselves of the estate of Eñe L. Black.” If it had been the intent of the Black Estate to limit the release to State Farm as one of the many joint tort-feasors, its intent would have been reflected in a joint tortfeasor Release which its counsel would have drafted, but the Release did not reflect that intent. Instead, the general Release reflected an intent to release all persons and all claims.
In finding that there was an ambiguity when there was none, the majority agrees with the trial court that extrinsic evidence was necessary because none of the case law is directly on point or close enough as the cases bear similarities with either paragraph one or paragraph three of the Release, but not with both. However, that is of no import because a general release form was used, and that was what the trial court had to review.
Accordingly, I would reverse the trial court.

. That case was captioned: "Ellen L. Black, as Administrator and Executrix of the Estate of Eric L. Black, and on her own behalf and Randy L. Black v. State Farm Insurance Company."